DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 396, 398-399, 401-405, 407-408, 410-415 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilimoria et al. (US7,755,510).
Regarding applicant claim 396, Bilimoria discloses a method for traffic management comprising: 
detecting, by at least one sensor, information on road users in a segment of a road (col. 3, lines 55-col. 4, line 10, “sensors”); 
receiving by a processor the detected information from the at least one sensor (col. 4, lines 1-10, “connected to the central controller via a speed sensor communication channel”); 
determining by the processor, from the detected information at least one of location, speed and direction of each of said road users (col. 4, lines 10-50, “controller senses the speed of vehicle B… commands primary lane signaling”); and 
based on the determined at least one of location, speed and direction and on a set of traffic management rules, generating and selectively sending by the processor a control signal comprising a driving instruction to one or some of said road users so as to cause said one or some of said road users to drive at a certain speed or on a certain lane (col. 4, lines 10-53, “controller has effectively positioned all the vehicles through the use of the primary lane and the secondary signaling devices… accelerate to reach the speed of the primary lane traffic… and safely merge into the primary lane of the traffic”).
Regarding applicant claim 398, Bilimoria discloses wherein the control signal comprises direct traffic management action (col. 4, lines 53-65).
Regarding applicant claim 399, Bilimoria discloses wherein the control signal is selected from the group of control signals consisting of: stop, slow down, accelerate, turn, a collision prevention action, a warning, drive at certain speed, drive at certain lane, change lane (col. 6, lines 34-50, “maintains a constant speed… speed up… slow down”).  
Regarding applicant claim 401, Bilimoria discloses wherein the road users are selected from the group consisting of wheeled motor vehicles, autonomous vehicles, cyclists with wearable devices, pedestrians with smartphones (col. 2, lines 25-30, “any vehicle”).  
Regarding applicant claim 402, Bilimoria discloses wherein said at least one sensor is selected from the group of sensors consisting of: electromagnetic sensors, image capturing sensors, light sensors, receivers configured to detect electromagnetic emissions, sensors configured to detect autonomous vehicles in the area of interest (col. 3, lines 55-col. 4, lines 1-10, “road sensors, speed sensors”).  
Regarding applicant claim 405, Bilimoria discloses a method for traffic management comprising: 
detecting, by at least one sensor, information on road users in a segment of a road (col. 3, lines 55-col. 4, line 10, “sensors”); 
receiving by a processor the detected information from the at least one sensor (col. 4, lines 1-10, “connected to the central controller via a speed sensor communication channel”); 
determining by the processor, from the detected information at least one of location, speed and direction of each of said road users (col. 4, lines 10-50, “controller senses the speed of vehicle B… commands primary lane signaling”); and 
based on the determined at least one of location, speed and direction and on a set of traffic management rules, generating and selectively sending by the processor a control signal comprising a driving instruction to one or some of said road users so as to cause said one or some of said road users to drive at a certain speed or on a certain lane (col. 4, lines 10-53, “controller has effectively positioned all the vehicles through the use of the primary lane and the secondary signaling devices… accelerate to reach the speed of the primary lane traffic… and safely merge into the primary lane of the traffic”).
Regarding applicant claim 407, Bilimoria discloses wherein the control signal comprises direct traffic management action (col. 4, lines 10-53, “controller has effectively positioned all the vehicles through the use of the primary lane and the secondary signaling devices… accelerate to reach the speed of the primary lane traffic… and safely merge into the primary lane of the traffic”).  
Regarding applicant claim 408, Bilimoria discloses wherein the control signal is selected from the group of control signals consisting of: stop, slow down, accelerate, turn, a collision prevention action, a warning, drive at certain speed, drive at certain lane, change lane (col. 6, lines 34-50, “maintains a constant speed… speed up… slow down”).  
Regarding applicant claim 410, Bilimoria discloses, wherein the road users are selected from the group consisting of wheeled motor vehicles, autonomous vehicles, cyclists with wearable devices, pedestrians with smartphones (col. 2, lines 25-30, “any vehicle”).   
Regarding applicant claim 411, Bilimoria discloses wherein said at least one sensor is selected from the group of sensors consisting of: electromagnetic sensors, image capturing sensors, light sensors, receivers configured to detect electromagnetic emissions, sensors configured to detect autonomous vehicles in the area of interest (col. 3, lines 55-col. 4, lines 1-10, “road sensors, speed sensors”).  
Regarding applicant claim 414, Bilimoria discloses further comprising generating and selectively sending, by the processor, a different control signal to different one or some users of said road users (col. 4, lines 10-53, “controller has effectively positioned all the vehicles through the use of the primary lane and the secondary signaling devices… accelerate to reach the speed of the primary lane traffic… and safely merge into the primary lane of the traffic”).   
Regarding applicant claim 415, Bilimoria discloses wherein the processor is configured to generate and selectively send a different control signal to different one or some users of said road users (col. 4, lines 10-53, “controller has effectively positioned all the vehicles through the use of the primary lane and the secondary signaling devices… accelerate to reach the speed of the primary lane traffic… and safely merge into the primary lane of the traffic”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 403-404, 412-413 are rejected under 35 U.S.C. 103 as being unpatentable over Bilimoria et al. (US7,755,510) in view of Ricci (2014/0306834).

Regarding applicant claim 403, Bilimoria discloses the method but is silent wherein the at least one processor is configured to predict possible collision between two or more of the road users, and wherein the control signal is a collision avoidance action signal to at least one of said two or more of the road users to avoid the possible collision. 
Ricci discloses a Vehicle to Vehicle Safety and Traffic Communications (title) in which a vehicle is notified of possible collision and one or more of the vehicles and communication devices associated with the individual can be equipped with a special accident avoidance routine which allows the exchange of communication, to assist with avoiding vehicle/individual collisions… this routine can optionally take precedence/override over any user preference/rules set on the vehicle and/or personal communication device ([0709]).
Although silent concerning collision avoidance, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the traffic management method of Bilimoria with sensors of Ricci to assist with the collision avoidance since this feature requires known information like vehicle position and speed; and it would have been well within the scope of invention to include such information to be used for collision avoidance purposes in managing traffic.
Regarding applicant claim 404, Bilimoria is silent concerning wherein the collision avoidance action is selected form the group of actions consisting of: altering a state of a traffic signal, sending a warning message, sending a control signal to automatically cause a change in at least one operational aspect of one of the two or more of the road users.  
Ricci further discloses the vehicle control module where one or more vehicle controls could be automatically activated such as the actuation of brakes ([0710]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the traffic management method of Bilimoria and vehicle control module of Ricci for collision avoidance since both inventions are motivated to control vehicles, applying the controls based on collision information would have been well within the scope of invention.
Regarding applicant claim 412, Bilimoria discloses the method but is silent wherein the at least one processor is configured to predict possible collision between two or more of the road users, and wherein the control signal is a collision avoidance action signal to at least one of said two or more of the road users to avoid the possible collision. 
Ricci discloses a Vehicle to Vehicle Safety and Traffic Communications (title) in which a vehicle is notified of possible collision and one or more of the vehicles and communication devices associated with the individual can be equipped with a special accident avoidance routine which allows the exchange of communication, to assist with avoiding vehicle/individual collisions… this routine can optionally take precedence/override over any user preference/rules set on the vehicle and/or personal communication device ([0709]).
Although silent concerning collision avoidance, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the traffic management method of Bilimoria with sensors of Ricci to assist with the collision avoidance since this feature requires known information like vehicle position and speed; and it would have been well within the scope of invention to include such information to be used for collision avoidance purposes in managing traffic.
Regarding applicant claim 413, Bilimoria is silent concerning wherein the collision avoidance action is selected form the group of actions consisting of: altering a state of a traffic signal, sending a warning message, sending a control signal to automatically cause a change in at least one operational aspect of one of the two or more of the road users.  
Ricci further discloses the vehicle control module where one or more vehicle controls could be automatically activated such as the actuation of brakes ([0710]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the traffic management method of Bilimoria and vehicle control module of Ricci for collision avoidance since both inventions are motivated to control vehicles, applying the controls based on collision information would have been well within the scope of invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 396, 398-399, 401-405, 407-408, 410-415 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim(s) 396, 398-399, 401-402, 405, 407-408, 410-411, 414-415 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilimoria et al. (US7,755,510).
Claim(s) 403-404, 412-413 are rejected under 35 U.S.C. 103 as being unpatentable over Bilimoria et al. (US7,755,510) in view of Ricci (2014/0306834).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661